Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00474-CV

                                           IN RE Nicholas PEREZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 23, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 2, 2014, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2014CI03999, styled In the Interest of N.M.P., a Child, pending in the 285th
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.